      Case 3:19-cv-00129-DPM Document 16 Filed 04/23/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

DAVID WILSON                                                PLAINTIFF

v.                       No. 3:19-cv-129-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                            DEFENDANT

                             JUDGMENT
     Wilson's complaint is dismissed with prejudice.



                                                   I
                                 D .P. Marshall Jr.
                                 United States District Judge
